             Case 8:19-mc-00431 Document 1 Filed 07/26/19 Page 1 of 2




                                                              Scott A. Zebrak
                                                              4530 Wisconsin Avenue NW, Suite 500
                                                              Washington, DC 20016
                                                              (202) 450.3758 | scott@oandzlaw.com



July 26, 2019

Via Hand Delivery

Clerk’s Office
United States District Court for the District of Maryland
6500 Cherrywood Lane
Greenbelt, MD 20770

Re: Application for DMCA Subpoena Pursuant to 17 U.S.C. § 512(h)

Dear Sir or Madam:

       On behalf of our clients, Cengage Learning, Inc., Elsevier Inc., Bedford, Freeman & Worth
Publishing Group, LLC d/b/a Macmillan Learning, McGraw-Hill Global Education Holdings,
LLC, and Pearson Education, Inc., we respectfully request the Clerk issue a subpoena to
Cloudflare, Inc., pursuant to 17 U.S.C. § 512(h).

        Section 512(h) of the Digital Millennium Copyright Act provides that a “copyright owner
or a person authorized to act on the owner’s behalf may request the clerk of any United States
District Court to issue a subpoena to a service provider for identification of an alleged infringer in
accordance with this subsection.” 17 U.S.C. §512(h)(1). For a subpoena to be issued, Section
512(h) requires that a copyright owner file the following with the Clerk:

       1.       A copy of the notification required by Section 512(c)(3)(A);

       2.       A proposed subpoena; and

       3.       A sworn declaration to the effect that the purpose for which the subpoena is sought
                is to obtain the identity of an alleged infringer and that such information will only
                be used for the purpose of protecting rights under 17 U.S.C. § 101, et seq.

       Accordingly, attached for filing with the Clerk are the notification, proposed subpoena, and
sworn declaration. Having complied with the requirements of the statute, we ask the Clerk to
expeditiously issue and sign the proposed subpoena and return it to the undersigned for service.
           Case 8:19-mc-00431 Document 1 Filed 07/26/19 Page 2 of 2



       Thank you for your cooperation and prompt response in this matter. If you have any
questions, you can reach me with the contact information listed above.


                                         Sincerely,

                                         /s/ Scott A. Zebrak
                                         Scott A. Zebrak




                                            2
